[Cite as In re S.E., 2013-Ohio-5057.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 IN RE:                                        :
                                               :     Appellate Case No. 25743
                   S.E.                        :
                                               :     Trial Court Case No. 2011-9024
                                               :
                                               :
                                               :     (Juvenile Appeal from
                                               :     (Common Pleas Court)
                                               :
                                           ...........

                                           OPINION

                            Rendered on the 15th day of November, 2013.

                                           ...........

J. ANDREW ROOT, Atty. Reg. #0059287, 133 East Market Street, Xenia, Ohio 45385
      Attorney Appellant, N.R.

MIA WORTHAM SPELLS, Atty. Reg. #0039449, 5 North Williams Street, Wright-Dunbar
Village, Dayton, Ohio 45402-6843
       Attorney for Appellee, N.E.

                                          .............

HALL, J.,

        {¶ 1}     N.R. (“Father”) appeals from the trial court’s judgment entry that, among other

things, overrules objections to a magistrate’s decision and imputes income to him for

child-support purposes.
[Cite as In re S.E., 2013-Ohio-5057.]
         {¶ 2}    In his sole assignment of error, Father contends the trial court abused its

discretion by finding him voluntarily underemployed and imputing income of $25 per hour or

$52,000 per year. For her part, appellee N.E. (“Mother”) has not filed an appellate brief.

         {¶ 3}    The record reflects that Father filed a complaint to establish paternity of the

parties’ infant child. The matter proceeded to a hearing before a magistrate in which Father and

Mother participated. After establishing Father’s paternity, awarding Mother legal custody, and

granting Father parenting time, the magistrate turned to child support. On that issue, Father

testified that he had obtained a bachelor’s degree in computer engineering in 2006. (Hearing

Transcript at 22). From 2006 to 2009, Father did not work anywhere. (Id. at 27). Instead, he

received assistance from family members. (Id. at 27-28). From 2009 up to the February 2012

hearing, Father was self-employed designing websites. (Id. at 20, 27). In the preceding two years,

Father had gross income of approximately $6,500 and $8,500 working for himself. (Id. at 21, 24).

He testified that he had not been employed since his early college days. (Id. at 22). That prior

experience included working at movie theaters. (Id.).

         {¶ 4}    Father testified that he was seeking employment in the computer-engineering

field. (Id. at 23). He stated that he had applied “[a] couple places.” (Id.). When asked the “going

rate” if he obtained employment as a computer engineer, Father responded: “I’m not for sure. It

can be from $15 to almost $50 an hour.” (Id. at 26). When asked the salary of the jobs for which

he had applied, Father stated that he did not know. Once again, however, he added that “it goes

from 15 to 50 based on experience.” (Id.). Father opined that the Dayton market was small. (Id. at

27). He added that he had started looking beyond Dayton to increase the potential opportunities.

(Id.).

         {¶ 5}    Based     on    Father’s   testimony,   the   magistrate   found   him   voluntarily
                                                                                                 3


underemployed and imputed full-time income at a rate of $25 per hour for an annual income of

$52,000. (Id. at 28). The magistrate memorialized this finding and others in a written decision to

which Father filed objections. (Doc. #6, 10). The trial court overruled the objections and adopted

the magistrate’s decision in an April 3, 2013 decision and judgment. (Doc. #4). With regard to

the imputation of income, the trial court reasoned:

                 Pursuant to O.R.C. §3119.01(11), “potential income” may be imputed to a

       parent if the Court determines the parent is voluntarily unemployed or voluntarily

       underemployed. The Court may calculate the potential income a parent would

       have earned if fully employed as determined from the following criteria: (i) The

       parent’s prior employment experience; (ii) The parent’s education; (iii) The

       parent’s physical and mental disabilities, if any; (iv) The availability of

       employment in the geographic area in which the parent resides; (v) The prevailing

       wage and salary levels in the geographic area in which the parent resides; (vi) The

       parent’s special skills and training; (vii) Whether there is evidence that the parent

       has the ability to earn the imputed income; (viii) The age and special needs of the

       child for whom child support is being calculated under this section; (ix) The

       parent’s increased earning capacity because of experience; (x) The parent’s

       decreased earning capacity because of a felony conviction; (xi) Any other relevant

       factor.

                 The Court finds that [Father] has been self-employed as a website

       developer for the past three (3) years and has also worked part-time at a movie

       theater. (Tr. at p. 20, 22). The Court further finds that [Father] presented no
                                                                                                   4


       evidence indicating that he is incapable or otherwise unable to obtain full-time

       employment. Therefore, the Court finds [Father] is voluntarily underemployed.

               This Court finds that [Father] testified he has a bachelor’s degree in

       computer engineering. (Tr. at p. 22). This Court further finds that according to

       [Father], the prevailing wage for a computer engineer is between $15.00 and

       $50.00 per hour. (Tr. at p. 26). The Court finds [Father] further testified that he

       has submitted several applications but had yet to find full-time employment. (Tr.

       At p. 23). Based on the foregoing, the Court finds the imputation of $25.00 per

       hour is appropriate pursuant to O.R.C. §3119.01(11). Accordingly, [Father’s]

       objections are OVERRULED. The Court notes that [Father] may file a motion to

       modify child support pursuant to O.R.C. §3119.79 if he can provide evidence to

       support said modification.

(Doc. #4 at 2-3).

       {¶ 6}    On appeal, Father challenges the trial court’s finding that he is voluntarily

underemployed and its imputation of $25 per hour in income. With regard to the voluntary

underemployment issue, Father notes that he never has worked for an employer as a computer

engineer. He stresses his professed inability to find a job in his field. He also characterizes his

testimony about the pay range for computer engineers as a “guess.” Father insists that, through

self-employment, he “was working and doing the best that he could[.]”

       {¶ 7}    Even if the trial court correctly found him voluntarily underemployed, Father

challenges its decision to impute income at a rate of $25 per hour. While acknowledging that the

trial court considered several of the factors identified in R.C. §3119.01(11), Father complains that
                                                                                                    5


“[t]he court did not consider such important factors as (iii) the parent’s physical and mental

disabilities, (vi) the parent’s special skills and training, (vii) whether there is evidence that the

parent has the ability to earn the imputed income or (xi) other relevant factors.” With regard to

the factors the trial court did consider, Father contends imputing annual income of $52,000 per

year was an abuse of discretion because he never has made that salary, his testimony about the

prevailing wage for computer engineers was a “guess,” and the local job market is poor.

       {¶ 8}    This court reviews a trial court’s finding of voluntary underemployment and its

imputation of income for an abuse of discretion. Rock v. Cabral, 67 Ohio St. 3d 108, 112, 616
N.E.2d 218 (1993). “An abuse of discretion means that the trial court’s attitude was

unreasonable, arbitrary, or unconscionable.” Steele v. Steele, 2d Dist. Montgomery No. 25713,

2013-Ohio-3655, ¶23.

       {¶ 9}    We see no abuse of discretion in finding Father voluntarily underemployed. After

obtaining a bachelor’s degree in computer engineering in 2006, Father somewhat oddly did not

work at all, anywhere, for the next three years. Thereafter, he spent three years performing some

work as a self-employed website designer. That work could not have been more than part time

given Father’s gross income of $6,500 and $8,500 over the preceding two years. Although Father

testified that he had sought work, the trial court reasonably could have concluded that he did not

look very hard. Indeed, the record reflects that Father had applied “[a] couple places.” Under

these circumstances, we cannot say a finding of voluntary underemployment is an abuse of

discretion.

       {¶ 10} A much closer question is whether the trial court abused its discretion in

imputing annual income of $52,000 to Father due to his voluntary underemployment. On appeal,
                                                                                                     6


Father claims the trial court neglected to consider certain factors under R.C. 3119.01(11) that

might pertain to him, including physical and mental disabilities, special skills and training, his

ability to earn the imputed income, and other relevant factors. This argument lacks merit. The

record contains no evidence that Father has any physical or mental disabilities. Nor does the

record show that he possesses any special skills or training beyond his computer-engineering

degree and website-design experience, both of which the trial court considered. Although Father

disagrees with the trial court’s reasoning and conclusion, it also considered his ability to earn the

imputed income. Finally, with regard to the catch-all “other relevant factors,” Father cites none.

       {¶ 11} As for the statutory factors upon which the trial court relied, Father contends it

abused its discretion. He first notes that he never has earned $52,000 per year. But that fact is not

dispositive. The question is whether the trial court abused its discretion in finding Father capable

of earning $52,000, not whether he has earned it in the past. Rock at 112 (finding no abuse of

discretion in imputing a salary that “represent[ed] nearly twice as much money as appellant ha[d]

ever earned on an annual basis in any profession”).

       {¶ 12} Father next claims his testimony about the prevailing wage for a computer

engineer was a “guess” and that the trial court abused its discretion in relying on it. We disagree.

When asked the “going rate of pay” if he secured employment as a computer engineer, Father

responded: “I’m not for sure. It can be from $15 to almost $50 an hour.” When then asked the

salary of the jobs for which he had applied, Father responded that he did not know specifically.

He explained, however, that “it goes from 15 to 50 based on experience.” We believe this

testimony was definite enough for the trial court to rely on it as the prevailing-wage scale for a

computer engineer.
[Cite as In re S.E., 2013-Ohio-5057.]
        {¶ 13} Finally, Father cites the “poor” local job market as grounds for finding an abuse

of discretion in the trial court’s income-imputation decision. Although Father claimed below that

he could not find work in his field, he only mentioned submitting “[a] couple” applications. In

light of that testimony, and considering Father’s sparse work history over the entire six years

following his college graduation, the trial court could have given little weight to his claim about a

poor job market precluding employment in his field.

        {¶ 14} Despite our rejection of the foregoing arguments, we nevertheless find an abuse

of discretion in the trial court’s imputation of income at a rate of $25 per hour. That decision

was unreasonable because it is unsupported by any evidence. While the record supports a finding

that the general salary range for a computer engineer is $15 to $50 per hour depending on

experience, the trial court did not cite any evidence to support its selection of $25 per hour as the

appropriate figure here. Other than part-time self employment, Father has no relevant work

experience. He never has held a computer-engineering job. Therefore, we see no evidentiary basis

to justify imputing income beyond the bottom of the range he mentioned. As the proponent of

imputing income, Mother bore the burden of proof on the issue. O’Grady v. O’Grady, 2d Dist.

Greene Nos. 01CA36, 01CA37, 01CA52, 2002 WL 63309, *5 (Jan. 18, 2002) (“The party who is

a proponent of the imputed income finding bears the burden of its proof.”).

        {¶ 15} Based on the foregoing reasoning, we overrule Father’s assignment of error

insofar as he challenges the trial court’s finding that he is voluntarily underemployed. We sustain

Father’s assignment of error, however, insofar as he contends the trial court abused its discretion

in imputing income of $25 per hour. The cause is remanded for the trial court to calculate

Father’s child-support obligation using an imputed-income figure of $15 per hour.

        {¶ 16} Judgment affirmed in part, reversed in part, and cause remanded.
                                                8


                                .............



FROELICH and WELBAUM, JJ., concur.

Copies mailed to:

J. Andrew Root
Mia Wortham Spells
Hon. Anthony Capizzi